Pee Curiam,
The orphans’ court found upon sufficient evidence that the appellant presumably knew of the improvements being made by Philip Hoerr. While his mere knowledge without more would not estop him, yet, the fact that he knew of, and did not object to, the improvements is not without significance in determining the equities. Further, the court found as a fact, that the improvements added their value to the price realized at the sale. The allowance of the expenditures, therefore, was in no way prejudicial to the appellant. He is in the same position as if they had not been made; at least he is in no worse position. Under the special facts and circumstances of the case the decree preserved the equitable rights of both parties. It is affirmed upon the opinion of the learned president of the orphans’ court.